This is a special action on the case, tried on not guilty pleaded. On the declaration and evidence the case is as follows: (281) William Barry, of Fairfield District, South Carolina, by his will, which was proved there in 1823, gave several slaves, his land, and all his other property to his wife, Lucy, during her life. The will then proceeds thus: "After her death, my will is that my negroes, Jub, Lid, Isaac, etc., be all emancipated, and continue under the care of Richard Harrison and John Pickett, as trustees. It is further my will that all my lands adjoining where I now live, with all the stock and plantation tools thereon, do continue in the care and under the protection of said trustees, for the benefit and support of said Jub, Lid and their increase forever. It is further my will that all the balance of my estate, after my wife's death, belong to Cynthia Jones." The testator appointed his wife executrix, and she qualified and died shortly before this suit was brought. During her life the defendant had some of the slaves in his possession in this State, and then took and sold them beyond the limits of the State. For doing so this action was brought, in order to recover damages alleged to have arisen thereupon to Cynthia Jones, who is the intestate of the plaintiff. *Page 207 
The court was of opinion the plaintiff could not recover, and, in submission thereto, he suffered a nonsuit and appealed.
Without considering the question whether a general residuary clause vests in the legatee the legal remainder in slaves specifically given to another for life, upon the assent of the executor to the legacy for life, the Court holds this case to be against the plaintiff. For, supposing the affirmative to be true ordinarily, it is not so upon this will. The residue in the slaves is not expressly given in that clause, but they are previously disposed of otherwise. If they form a part of the residue at all, they fall into it by operation of law   (282) merely, contrary to the wish and expectation of the testator, upon the ground that the disposition of them, for emancipation, failed by reason of its illegality. Now, that illegality is not established. It is possible, and perhaps probable, that it is deemed contrary to policy in South Carolina to allow slaves to be emancipated and remain there, and the law of that State may not permit it. But, although we know that slavery is established in South Carolina, yet, without evidence, it cannot be judicially assumed here that a bequest for emancipation is not valid there, since a power in the owner to manumit is not so absolutely incompatible with slavery that they cannot coexist under the same government; and, in fact, such a power, in some form or other, has been tolerated in most countries and in the States of this Union in which that institution prevails. But if that were otherwise, still the right of this residuary legatee would not be a legal, but an equitable one. For it is plain the testator meant that either his personal representative or the trustees nominated in the will should perform the office of emancipating, or procuring the emancipation, of the slaves, if any further act were necessary to effect it; and to that end the legal title must have been intended to revert to the personal representative upon the death of the widow, or to vest in the trustees, with the land and other property given "for the benefit" of the slaves. If the purpose of those gifts were illegal and could not be enforced nor executed, still the gifts themselves would not be avoided, but a trust would result to the residuary legatee, upon which there can be no action at law, but only a remedy in equity.
PER CURIAM.                                 Judgment affirmed. *Page 208 
(283)